Citation Nr: 1801447	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disorder, due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1995 and active duty for training from November 1995 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for GERD, claimed as a stomach disorder, due to undiagnosed illness.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  

This case has been remanded by the Board to the agency of original jurisdiction for further development in November 2014 and July 2016.  

The Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's GERD, claimed as a stomach disorder, did not have its onset in service and is not otherwise related to his active military service.



CONCLUSION OF LAW

The criteria for service connection for GERD, claimed as a stomach disorder, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in December 2015. 

The Veterans Claims Assistance Act of 2000 also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided an appropriate VA examination for his claimed condition in January 2015.

As noted above, the claim was remanded in July 2016, in pertinent part, to obtain private medical records.  The RO contacted the Veteran to request assistance in obtaining the requested records, but as no response was received from the Veteran, the RO and the Board assumes that no further records are available.  Accordingly, the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101 , 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Undiagnosed Illnesses

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2017). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2017).  In the case of claims based on an undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i) (2017). 

Also, 38 C.F.R. § 3.317 allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c) (2017).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2017). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2017). 
 
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2017). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (2017).


II.  Factual Background 

On an August 1987 Report of Medical Examination, for enlistment, the Veteran's abdomen and viscera and genitourinary (G-U) system were normal.  

On an August 1987 Report of Medical History, for enlistment, the Veteran denied any frequent indigestion, or stomach, liver, or intestinal troubles.  

On a September 1988 Report of Medical Examination, for enlistment, the Veteran's abdomen and viscera and G-U system were normal.  

On a September 1988 Report of Medical History, for enlistment, the Veteran denied any frequent indigestion, or stomach, liver, or intestinal troubles.  

On a January 1991 Report of Medical Examination, for occupational exposure to ionizing radiation, the Veteran's abdomen and viscera and G-U system were normal.  

On a January 1991 Report of Medical History, for occupational exposure to ionizing radiation, the Veteran denied any frequent indigestion, or stomach, liver, or intestinal troubles.  

On a June 1995 Report of Medical Examination, for separation, the Veteran denied any frequent indigestion, or stomach, liver, or intestinal troubles.  

On an October 1995 Report of Medical Examination, for enlistment, the Veteran's abdomen and viscera and G-U system were normal.  

On an October 1995 Report of Medical History, for enlistment, the Veteran denied any frequent indigestion, or stomach, liver, or intestinal troubles.  

On a July 2006 treatment note, S. M. reported that the Veteran had a diagnosis of GERD.  

On a December 2006 Radiology Report, the Veteran's esophagus appeared unremarkable, and his stomach distended well and showed active peristalsis.  The Veteran did not have any ulcer crater or mass lesions.  

On a January 2007 treatment note, the Veteran complained of GERD. 
In a July 2010 letter, Dr. M.S.V. reported that the Veteran had a complete gastrointestinal workup and it was determined that he had irritable bowel syndrome, for which he was currently under Dr. M.S.V.'s care.  

On an August 2010 VA Primary Care Note, the physician noted the Veteran's past medical history of GERD, status post Nissen fundoplication, obesity, and irritable bowel syndrome.  The physician's plan included changing the Veteran's medication for GERD to Prilosec.  

On a February 2011 Gastroenterology Associates, N.A., P.C., follow-up note, the Veteran complained of irritable bowel syndrome.  Dr. G.C. reported that the Veteran had a history of irritable bowel syndrome and that he began to have symptoms during the time of his military service during the Gulf War.  Dr. G.C. indicated that the Veteran had problems with bowel regularity with both diarrhea and constipation.  Dr. G.C. noted that the Veteran sometimes had stool that appeared to be like pebbles, problems with gas and bloating and occasional fecal incontinence.  Dr. G.C. indicated that the Veteran was unsure if any certain foods reliably caused his symptoms.  Dr. G.C. noted that the Veteran had some abdominal pain.  Dr. G.C. reported that the Veteran had a history of reflux and that he had undergone antireflux surgery in 2006 and an upper endoscopy about two years ago which was unremarkable. Dr. G.C. indicated that the Veteran's current illnesses included reflux, irritable bowel (IBS) and high cholesterol or triglycerides.  Dr. G.C. assessed that the Veteran's intestinal complaints were probably related to an underlying functional bowel disorder.

On a January 2012 VA Form 9, the Veteran reported that he had undiagnosed symptoms until he was back from deployment for six years and he was diagnosed with GERD.  

At a June 2013 Board Videoconference hearing, the Veteran testified that he began taking antacids in the early 1990s on an occasional basis and then on an almost daily basis while he was still on active duty.  The Veteran indicated that after active duty service in the Navy, his wife noticed that he was constantly taking antacids.  The Veteran noted that he did not report to sick call for any problems related to heartburn while on active duty.  The Veteran indicated that he was diagnosed with hiatal hernia and GERD in 1997 or 1998 and that he used pump inhibitors for several years until his Nissan fundoplication in 2007.  The Veteran noted that he saw his regular internal medical doctor twice a year for physicals and that he has since been diagnosed with IBS and that he sees a gastroenterologist at least once a year.  

On a July 2014 VA Primary Care Note, the physician noted the Veteran's past medical history of GERD, status post Nissen Fundoplication, obesity, and irritable bowel syndrome.  The physician's plan included changing the Veteran's medication for GERD to Prilosec.  

At a January 2015 Esophageal Conditions VA examination, the Veteran reported symptoms of persistently recurrent epigastric distress, regurgitation, and vomiting.  The Veteran indicated that he treated his esophageal condition with antacids frequently during the later years of his military service.  The examiner noted that the Veteran's symptoms of epigastric burning progressed over the years and that around 2006, he had Nissen fundoplication with an improvement in his symptoms, although the Veteran did require medication.  The examiner diagnosed the Veteran with GERD.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service treatment records did not show any GERD symptoms or treatment, or any recurrent abdominal pain or other symptoms that suggest GERD at that time.  The examiner indicated that the Veteran does not have an undiagnosed illness causing abdominal symptoms as he has been diagnosed with GERD and his symptoms were improved with Nissen fundoplication.  


III.  Analysis 

The Veteran contends that he has a gastroesophageal reflux disease (GERD), claimed as a stomach disorder, due to undiagnosed illness. 

Initially, the Board notes that the Veteran's gastrointestinal condition has been attributed to GERD, a known clinical diagnosis.  Specifically, the January 2015 VA examiner determined that the diagnosed GERD was not a condition of unknown pathoetiology and therefore not a medically unexplained chronic multisystem illness.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran has a known diagnosis of GERD which is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for GERD as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for GERD due to an undiagnosed illness under 38 C.F.R. §  3.317. 

The Board will now address whether the Veteran's GERD is otherwise related to active duty service. 

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a January 2015 VA examination report noted a diagnosis for GERD.  As such, the Veteran clearly has a diagnosis and the remaining question is whether the disorder is related to service. 

In this regard, the Board finds the January 2015 VA examination report the most probative evidence of record.  The examiner conducted a thorough evaluation of the Veteran's GERD and provided a detailed history of the disorder.  The examiner also provided a complete rationale as to why he found that the Veteran's GERD was not incurred during active duty, including due to or the result of military duty or potential deployment exposures.  The examiner based his opinion on STRs that did not show any GERD symptoms or treatment, or any recurrent abdominal pain or other symptoms that suggest GERD.  

The Board recognizes statements made by the Veteran, and that such statements assert that his GERD is related to his deployment to the Persian Gulf.  The Veteran is considered competent to report the observable manifestations of his claimed disability, including persistently recurrent epigastric distress, regurgitation, and vomiting.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

As noted above, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of GERD falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  To the extent the Veteran may be competent to opine as to medical etiology, the Board finds that his lay assertions in the present case are outweighed by the medical evidence of record including the January 2015 VA examiner's opinion who determined that there was no nexus between the Veteran's GERD and service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided persuasive rationale for it. Further, there is no medical evidence to the contrary.

Accordingly, after a review of the evidence of record the Board finds no causal connection between the claimed in-service disease/injury and the current GERD diagnosis.  Therefore, the Board finds that the third Shedden requirement has not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for GERD.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disorder, due to undiagnosed illness, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


